Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February 9, 2011 (the “Effective Date”) by and among the parties hereto for
the purpose of amending that certain Credit Agreement dated as of September 18,
2009 (the “Credit Agreement”), by and among BRONCO DRILLING COMPANY, INC. (the
“Borrower”), certain subsidiaries of the Borrower party thereto (the
“Guarantors”), and BANCO INBURSA S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO
FINANCIERO INBURSA, as Lender and as Issuing Bank (the “Lender”).
RECITALS
WHEREAS, the Borrower has requested, and the Lender has agreed, to amend the
Credit Agreement as described below.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1. Defined Terms. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning given such term in the
Credit Agreement.
Section 2. Amendment of Credit Agreement.
(a) The definition of the term “Commitment” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Commitment” means, as to the Lender, its obligation to (a) make Advances to the
Borrower pursuant to Section 2.01, and (b) purchase participation in Letter of
Credit Obligations pursuant to Section 2.14(b), in an aggregate principal amount
at any one time outstanding not to exceed $45,000,000.00, as such amount may be
adjusted from time to time in accordance with this Agreement, it being specified
that any accrued interest, cost or fee payable under this Agreement shall not be
computed towards such amount.
(b) Schedule 1.01(b) of the Agreement is hereby amended and restated in its
entirety to read as set forth on Exhibit A attached hereto.
Section 3. Representations and Warranties. The Borrower and each Guarantor
hereby jointly and severally represent and warrant that, as of the date of this
Amendment:
(a) The execution, delivery and performance of the Credit Agreement, as amended
by this Amendment, are within the power and authority of the Borrower and each
Guarantor and have been duly authorized by appropriate proceedings.
(b) The execution, delivery, and performance by the Borrower and each Guarantor
of this Amendment and the consummation of the transactions contemplated hereby
(i) have been duly authorized by all necessary organizational action, (ii) do
not and will not (A) contravene the terms of any Loan Party’s organizational
documents, (B) violate any Legal Requirement, or (C) conflict with or result in
any material breach or contravention of, or the creation of any Lien under any
material indenture, instrument or agreement to which any Loan Party is a party
or is subject, or by which it, or its Property, is bound or (2) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which any Loan Party or its property is subject.

 

 



--------------------------------------------------------------------------------



 



(c) This Amendment constitutes the legal, valid and binding obligation of the
Loan Parties, enforceable against each Loan Party in accordance with its terms,
except as such enforceability may be limited by an applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium, or similar law
affecting creditors’ rights generally or general principals of equity.
(d) The representations and warranties contained in Article IV of the Credit
Agreement and in each other Loan Document are true and correct on and as of the
date first written above, as though made on, and as of such date (other than
those representations and warranties that expressly relate solely to a specific
earlier date, which shall remain true and correct as of such earlier date).
Section 4. Effect on Credit Documents.
(a) Except as amended herein, the Credit Agreement and the Loan Documents remain
in full force and effect as originally executed, and nothing herein shall act as
a waiver of any of the Lender’s rights under the Loan Documents, as amended.
(b) This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment may be a Default
or Event of Default under other Loan Documents.
Section 5. Governing Law. This Amendment shall be construed in accordance with
the laws of the State of New York and the applicable laws of the United States
of America.
Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Transmission by facsimile
of an executed counterpart of this Amendment shall be deemed to constitute due
and sufficient delivery of such counterpart.
[Signature pages follow]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers as of the first day and year written
above.

            BORROWER:

BRONCO DRILLING COMPANY, INC.
      By:   /s/ MATTHEW S. PORTER         Matthew S. Porter        Chief
Financial Officer, Secretary and Treasurer        GUARANTORS:

BRONCO EXPLORATION AND PRODUCTION LLC
      By:   /s/ DAVID C. TREADWELL         David C. Treadwell        Manager   
    BRONCO MENA INVESTMENTS LLC
BRONCO MENA SERVICES LLC
BRONCO MENA MANAGEMENT LLC
EAGLE WELL SERVICE, INC.
HAYS TRUCKING, INC.
MID-STATES OILFIELD MACHINE, LLC
SADDLEBACK DRILLING, LLC
SADLEBACK PROPERTIES, LLC
      By:   /s/ MATTHEW S. PORTER         Matthew S. Porter        Chief
Financial Officer        LENDER AND ISSUING BANK:

BANCO INBURSA S.A., INSTITUCIÓN DE BANCA
MÚLTIPLE, GRUPO FINANCIERO INBURSA,
      By:   /s/ GUILLERMO R. CABALLERO PADILLA         Name:   Guillermo R.
Caballero Padilla   

Signature Page to First Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Schedule 1.01(b)

              Rig #   Make / Model   HP  
8
  National 80 UE SCR     1,000  
10
  Gardner Denver 800E (SCR)     1,000  
11
  Gardner Denver 800E (SCR)     1,000  
12
  Gardner Denver 1100E (SCR)     1,500  
14
  Mid Continent U-712 EA (SCR)     1,200  
15
  Mid Continent U-712 EA (SCR)     1,200  
16
  Oilwell 840E (SCR)     1,600  
17
  Skytop Brewster NE95 (SCR)     1,600  
20
  Mid Continent U914EA (SCR)     1,400  
21
  National 1320 UE (SCR)     2,000  
22
  Continental EMSCO D-3 (SCR)     1,000  
23
  Continental EMSCO D-3 (SCR)     1,000  
25
  Mid-Continent U914 EA (SCR)     1,400  
26
  IDECO 1200E (SCR)     1,400  
27
  Mid-Continent U914 EA (SCR)     1,200  
28
  IDECO 1200 E (SCR)     1,200  
29
  Mid-Continent U914 EA (SCR)     1,400  
37
  Citation A-800E (SCR)     1,000  
56
  BDW 800MI     1,000  
57
  Continental EMSCO D3     1,000  
59
  IDECO E900 (SCR)     1,000  
62
  Skytop Brewster N46     1,000  
77
  IDECO 711     1,000  
97
  Mid-Continent U15     600  

 

 